Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2020

                                      No. 04-19-00206-CR

                                     Joel ALEJANDREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. 15-CR-101
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        Appellant’s brief was due on December 23, 2019. Sixteen days after the due date,
Appellant filed a thirty-nine-page motion requesting a five-month extension of time to file the
brief. To justify the request, court-appointed counsel cited reasons that are common for an active
criminal defense practice. We granted the motion in part with this notice:
       We caution Appellant that the reasons given for a five-month extension do
       not justify such a delay, and any further request for an extension of time to
       file the brief will be strongly disfavored.

        Despite this express caution, on February 21, 2020, Appellant filed a forty-five-page
motion requesting an extension of time to file the brief until April 17, 2020. The motion does
not cite extraordinary circumstances to justify such a delay, it merely recites reasons that are
common to an active criminal defense practice.
       Appellant’s motion for extension of time to file the brief is GRANTED IN PART.
        We ORDER court-appointed counsel Joseph A. Connors III to file Appellant’s brief
in this court not later than March 23, 2020.
       If Joseph A. Connors III fails to file the brief as ordered, we will immediately abate this
appeal and remand it to the trial court for an abandonment hearing without further notice. See
TEX. R. APP. P. 38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio
1997, no pet.).
       We will order the trial court to ensure that Joseph A. Connors III personally appears at
the hearing. See TEX. R. APP. P. 38.8(b)(3). We warn counsel that, to protect Appellant’s rights,
this court may “initiat[e] contempt proceedings against [A]ppellant’s counsel.” See id. R.
38.8(b)(4).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court